Appeal from a decision of the Workers’ Compensation Board, filed December 13, 1979. Claimant sustained serious injuries when he was involved in a truck accident while in the course of his employment. Compensation awards were made from the date of the accident until July 28, 1972 and from January 7, 1977 to the present. Neither the employer nor its carrier contests these awards. At issue here is whether there is substantial evidence in the record to support the *843board’s conclusion that claimant is entitled to benefits during the period from July 28, 1972 to January 7, 1977. The continuing nature of claimant’s disability during the period in question and its causal relationship to the accident of July 11, 1971 are clearly demonstrated in the record and the employer and carrier cannot now be permitted to attack the board’s holding on the ground that the record is void of any medical testimony. The minutes of the hearing, dated November 22, 1978, not only indicate that numerous adjournments were granted to present medical evidence, but, further, that the attorneys agreed to waive oral proof and submit on memoranda marshaling all medical proof. The memorandum submitted by the employer’s carrier does not contain any medical opinion contradicting that of claimant’s doctor, but merely attacks his views as not being worthy of belief. The board concluded its decision as follows: “The Board finds based on the evidence, particularly the reports of Dr. Pugliese, the claimant has a causally related disability from June 28, 1972 to January 7, 1977 and the W.C. Law Judge (Referee) decision was proper and is not to be disturbed.” There is substantial evidence in the record to support the board’s decision. Decision affirmed, with costs to the Workers’ Compensation Board. Ma-honey, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.